Citation Nr: 1120254	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-36 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability (neck disability).  

2.  Entitlement to service connection for a lumbar spine disability (back disability). 

3.  Entitlement to service connection for a left shoulder/arm disability (left up extremity disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On his November 2007 substantive appeal, submitted via VA Form 9, the Veteran requested that he be provided a Board hearing at his local RO.  The Veteran was scheduled a Travel Board hearing in August 2009 and notice of the hearing was sent to his address of record.  However, the Veteran did not appear for the scheduled hearing and he has not provided good cause as to why his hearing should be re-scheduled.  The Board, then, finds that a new hearing need not be scheduled and that all due process has been satisfied with respect to the Veteran's right to a hearing.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is seeking service connection for disabilities involving his cervical spine (neck), lumbar spine, and left shoulder.  He has asserted that he originally injured his neck, low back, and left shoulder in a motor vehicle accident during service and that he received treatment for these problems following the injury.  

The service treatment records (STRs) corroborate the Veteran's assertion, as they show that he sought treatment for a stiff neck, sore back, and sore left shoulder/arm in December 1980, three months after a motor vehicle accident.  The STRs show that the Veteran complained of numbness and an inability to use his left arm and, although this condition resolved itself, he was prescribed physical therapy.  There is no indication that the Veteran complained of or sought treatment for his claimed disabilities following the treatment he received in December 1980; however, his September 1968 separation examination report reflects that he was suffering from a constant stiff neck, which had persisted for more than 18 months, and that he had lost all feeling and movement ability in his left arm twice in the previous two years due to an August 1979 motor vehicle accident.  A back disability or problem was not indicated at separation from service and the Veteran specifically denied having back trouble at that time.  

The Veteran has not submitted or identified post-service treatment records that document continued symptoms or treatment related to his claimed disabilities.  Indeed, at the January 2006 VA examination, he reported that his cervical spine, lumbar spine, and left shoulder/arm were fine following service until approximately 2003 when he began having symptoms of left arm weakness and numbness.  He reported that evaluation of his left shoulder revealed impingement of the supraspinatous tendon, which required decompression surgery in May 2003.  With respect to his cervical and lumbar spine problems, the Veteran reported that he developed problems in February 2005, at which time evaluation revealed C4/5 disc protrusion with stenosis.  

The January 2006 VA examiner noted that the Veteran was provided nerve conduction studies at VA in July 2005, which were normal, but that clinical evidence of volar cord compression required that the Veteran undergo spinal decompression surgery in November 2005.  After examining the Veteran, the VA examiner diagnosed him with cervical spine degenerative disc disease with spinal stenosis and spinal cord compression, left shoulder impingement syndrome which, while resolved, was manifested by residual limitation of motion and MRI findings, and lumbar spine degenerative disc and joint disease.  

Despite noting the Veteran's in-service injury, complaints, and treatment, and his post-service treatment, the VA examiner did not provide a medical nexus opinion regarding the likelihood that the Veteran's current disabilities are related to the injury he incurred during service, which renders the January 2006 VA examination inadequate.  

In this regard, the RO specifically requested that the examining physician provide a nexus opinion.
 
Therefore, because the January 2006 VA examination was inadequate, the Board finds that a remand is necessary in order to give the January 2006 VA examiner an opportunity to submit an addendum to his previous report, which includes a nexus opinion regarding the likely etiology of the Veteran's current cervical spine, lumbar spine, and left shoulder/arm disabilities.  

In addition to the foregoing, the Board finds that, on remand, the RO/AMC should attempt to obtain the VA treatment records which document the treatment the Veteran received for his various symptoms in July 2005, in addition to any other outstanding evidence relevant to this claim.  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim, the case is REMANDED for the following action:

1. Request that the Veteran identify all VA and non-VA medical care providers from whom he has received treatment for his cervical spine (neck), lumbar spine, and left shoulder/arm disabilities since he was discharged from military service.  If any treatment sources are named in this regard, the Veteran should be advised to submit records of such treatment or provide all details needed to obtain this evidence and complete any necessary release forms.  The evidence reflects that VA performed nerve conduction studies on the Veteran in July 2005; therefore, records of such treatment, in addition to any other outstanding VA treatment records, should be requested.  Any negative attempts to obtain this or any other evidence should be noted in the claim file.  

2. Request that the physician who conducted the January 2006 VA examination review the claims file and provide an addendum to his previous report, specifically providing a medical opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of 50 percent), that any current cervical spine, lumbar spine, and/or left shoulder/arm disability is related to the Veteran's active service, to include the treatment for his claimed disabilities therein.  

a. A rationale must be provided for each opinion offered.  

b. If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

c. If the January 2006 VA examiner is no longer available, request that a medical professional knowledgeable in evaluating musculoskeletal disabilities review the record and provide the requested opinion.  

3. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


